DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Re: claim 2.  The phrase “at least one first outer groove” is indefinite.  It is unclear whether Applicant intends to refer back to the previously recited first outer groove in line 2 of amended claim 2 or whether Applicant intends to recite that there is a possibility of a plurality of first outer grooves since the phrase “at least one first outer grooves may include a plurality of first outer grooves.
The remaining claim is indefinite due to their dependency from one of the rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 4-15, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2012/0118696 to Fabricius et al.
Re: claims 1, 5, and 12.  Fabricius et al. show in figure 2 a frictional part 2 for a frictionally acting device comprising an annular friction surface 30, which has an inner edge 6 and an outer edge 8, wherein a circumferential groove shown in the area at the end of lines 42, 44, 58,  which extends in a zig-zag, as shown in figure 2, or undulating fashion between radially interior and radially exterior deflection points 42, a plurality of outer grooves 56 which each have an outer opening shown at the top of elements 56,








[AltContent: textbox (Rounded corners)][AltContent: arrow][AltContent: arrow]

    PNG
    media_image1.png
    529
    770
    media_image1.png
    Greyscale

at the outer edge 8 and open into the circumferential groove 42, 44, 58 at opening points or the bottom of elements 56

between the deflection points 42, and a plurality

of inner grooves 54, 62  which each have an inner

opening at the bottom of grooves 54, 62 at the inner edge 6 and open into the circumferential groove between the opening points 56, are provided in the friction surface,

wherein the outer opening at the top of element 56 of at

least one of the first and second outer grooves 56 has a groove

cross section which is larger than a groove cross section of the inner opening at the bottom of grooves 54, 62  of at least one of the

inner grooves 54, 62 as described in paragraph [0046] and particularly the description that states wherein the smallest groove section of the grooves 54, 62 should be smaller than the smallest groove cross section of the groove 56,

wherein the friction surface 30 is formed partially from first friction sections one of which show at 26, radially exterior with respect to the circumferential groove 42, 44, 58, which are assigned to radially interior deflection points 44, and second radially exterior friction sections one of which shown at 22 which are assigned to the radially exterior deflection points 42, between which the first and second outer grooves 56 are formed, wherein at least one first radially exterior friction section faces one of the first outer grooves 56 in the second circumferential direction to the right and one of the second outer grooves 56 in the first circumferential direction to the left, and the at least one first radially exterior friction section one of which shown at 26 has rounded comers, as labeled, facing the outer openings, whose radius of curvature is a size with respect to any radius 
Examiner notes that there is a finite number of identified, predictable solutions with a reasonable expectation of success – either the radius of curvature of the rounded corners of the at least one first radially exterior friction section  is larger than, smaller than, or equal to the radius of curvature of the rounded corners of the adjacent second radially exterior friction sections. See KSR Int’l v. Teleflex Inc., 550 US 398 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the radius of curvature of the rounded corners of the friction sections of Fabricius et al. to have been arranged as recited, in view of the holding of KSR, in order to provide a means of achieving a particular level of flow resulting in heat dissipation to cool the brake disc.  The KSR rationale also applies to which of the inner openings is smaller – either opening 54 or opening 62 (two finite solutions). 

Re: claim 6.  Fabricius et al., as modified, teach in figure 2 of Fabricius et al. the limitation wherein the friction surface 30 is formed partially by friction sections 18 lying radially interior with respect to the circumferential groove 42, 44, 58, between which the first and second inner grooves 54, 62 are formed and which have corners facing the inner openings in the area of 54, 62, wherein the comers facing the inner openings with the larger groove cross section are rounded and have a radius of curvature which is a size with respect to any radius of curvature  of the corners facing the inner openings with the smaller groove cross section.
Examiner notes that there is a finite number of identified, predictable solutions with a reasonable expectation of success – either the radius of curvature of the rounded corners facing the inner openings with the larger groove cross section is larger than, smaller than, or equal to the radius of curvature of the rounded corners facing the inner KSR Int’l v. Teleflex Inc., 550 US 398 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the radius of curvature of the rounded corners facing the inner openings with the larger groove cross section of Fabricius et al., as modified, to have been arranged as recited, in view of the holding of KSR, in order to provide a means of achieving a particular level of flow resulting in heat dissipation to cool the brake disc.  
Re: claim 7.  Fabricius et al., as modified, teach in figure 2 of Fabricius et al. the friction part 2 has a friction lining carrier 4 wherein the friction surface is formed from a friction lining made from a plurality of friction lining segments 18, 20, 22 spaced apart from each other applied on a friction lining carrier 4, between which friction lining segments the circumferential groove 42, 44, 58, the inner grooves 54, 62, and the outer grooves 56 are formed as shown wherein the friction lining segments form the friction sections. 
Re: claims 8 and 18. Fabricius et al., as modified, teach in figure 2 of Fabricius et al. the limitation wherein the circumferential groove 42, 44, 58, comprises a plurality of first groove segments shown in the area of 58 which extend in the one circumferential direction from the exterior deflection points 42 to the interior deflection points 44, and a plurality of second groove segments shown in the area of another 58, which extend in the same circumferential direction from the interior deflection points 44  to the exterior deflection points 42,


Re: claims 9 and 19.  See paragraph [0014] of the Fabricius et al. instant published application.
Re: claim 10.  See paragraph [0015] of the Fabricius et al. instant published application.
Re: claim 11.  See paragraph [0046] of the Fabricius et al. instant published application.
Re: claim 13.  Fabricius et al., as modified, teach in figure 2 of Fabricius et al. that the interior deflection points 44 are arranged on an inner circle with a first radius r3 and the exterior deflection points 42 are arranged on an exterior circle with a second radius r4 , which are arranged concentrically to each other as shown, wherein the first radius r3 is smaller than the second radius r4 and the opening points are arranged on an average circle with a third radius r5, which is arranged concentrically to the inner and outer circles as shown, wherein the third radius r5 is larger than the first radius r3 and smaller than the second radius r4 as shown.
Re: claim 14.  Fabricius et al., as modified, teach in figure 2 of Fabricius et al. that the inner edge 6 of the friction surface extends along an inner peripheral circle with a first peripheral radius of a circle unlabeled but shown at the end of the lead line of 6 and the outer edge 8 of the friction surface extends along an outer peripheral circle with a second peripheral radius of a circle shown in the area of r2 , wherein the peripheral circles are arranged concentrically to each other, also concentrically to the  inner   and    outer    circles, wherein the difference between the first radius and the 
Re: claim 15.  Fabricius et al., as modified, teach in figure 2 of Fabricius et al. that the outer grooves 56 end at
the opening points or the bottom of 56, wherein the first inner grooves 54 end at the exterior deflection points 42 and the second inner grooves 62 end at the interior deflection points 44, and/or that the groove pattern in the friction surface  is formed by more than 80%, by the circumferential groove, the outer grooves and the inner grooves particularly referring to the first part of the alternative. 


Claims 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fabricius et al. in view of DE-102010021900 (DE’900).
Fabricius et al., as modified, are silent with regards to the at least one of the first and second outer groove being enlarged in the direction of the outer opening, wherein at least one first outer groove is more enlarged in a first circumferential direction than in an opposite second circumferential direction and the first and second outer grooves follow each other alternating in circumferential direction. 







[AltContent: textbox (At least one first outer groove enlarged in 1st circumferential direction (leftward))]
[AltContent: textbox (At least one second outer groove enlarged in 2nd circumferential direction (rightward))][AltContent: arrow]
[AltContent: arrow]
    PNG
    media_image2.png
    278
    448
    media_image2.png
    Greyscale


DE’900 teaches in figure 2 the limitation wherein the at least one outer groove is enlarged in the direction of the outer opening wherein at least one first outer groove, as labeled, is preferably more strongly enlarged in a first circumferential direction or leftward as shown than in an opposite second circumferential direction and at least one second outer groove, as labeled, being more strongly enlarged in the second circumferential direction or rightward than in the first circumferential direction, as shown and as best understood, with the alternating fashion as shown.
.   
Claim Objections
Claims 1, 2, and 4-19 are objected to because of the following informalities:  the phrases “the adjacent second radially exterior friction sections” in the last line of claim 1 and  “an adjacent second radially exterior friction sections” in line 2 from the bottom of claim 5 should be reworded for grammatical purposes and for consistency.  Appropriate correction is required.  The remaining claims are objected to due to their dependency from one of claims 1 and 5.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/21/20 have been fully considered but they are not persuasive.  Examiner first notes that many of the previously presented 112 rejections have been withdrawn in light of the most recent amendments.  With regards to .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114.  The examiner can normally be reached on Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






mmb
March 17, 2021
/MELODY M BURCH/Primary Examiner, Art Unit 3657